 1
 2                                                             JS-6
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11   CLARENCE C. McKELRY,                   ) Case No. 2:19-cv-07445-MWF (JDE)
                                            )
12                     Plaintiff,           )
                                            ) JUDGMENT
13                      v.                  )
                                            )
     JAMES T. BUTTS, et al.,                )
14                                          )
                                            )
15                     Defendants.          )
                                            )
16
17
           Pursuant to the Order of Dismissal,
18
           IT IS HEREBY ADJUDGED that this action is dismissed with
19
     prejudice.
20
21
22   Dated: December 2, 2019

23                                               ______________________________
24                                               MICHAEL W. FITZGERALD
                                                 United States District Judge
25
26
27
28
